            Case 3:18-cv-01905-MO                        Document 60                     Filed 04/12/19                    Page 1 of 3




Douglas R. Hookland, OSB No. 872583
drh@scott-hookland.com
Bob L. O'Halloran, Jr., OSB No. 134437
bob@scott-hookland.com
Scott ◆ Hookland LLP
9185 SW Burnham
Tigard, OR 97223
P.O. Box 23414
Tigard, OR 97281-3414
(503) 620-4540

Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power


                              IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA for the use Case No. 3:18-cv-01905-SB
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a     UNOPPOSED MOTION FOR
 Delaware corporation, dba CED POWER, CONTINUANCE OF RULE 16
                                      CONFERENCE
                   Plaintiff,

      vs.

 NOVA GROUP, INC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, an Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                        Defendants,

 ____________________________________


///

PAGE 1 – UNOPPOSED MOTION FOR CONTINUANCE OF RULE 16 CONFERENCE

                                                  SCOTT  HOOKLAND LLP
                                                                    L A W Y E R S
                 Mailing Address: Post Office Box 23414, Tigard, Oregon 97281  Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                   Telephone: 503-620-4540  Facsimile: 503-620-4315
             Case 3:18-cv-01905-MO                           Document 60                     Filed 04/12/19                    Page 2 of 3




 UNITED STATES OF AMERICA for the use
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a
 Delaware corporation, dba CED POWER,

                          Third-Party Plaintiff,

      vs.

 INDUSTRIAL ELECTRIC MFG., INC., a
 suspended California entity; and RESOURCE
 ENGINEERED PRODUCTS, LLC, an
 Oregon limited liability company,

                          Third-Party Defendants.




            United States of America for the use and benefit of Consolidated Electrical Distributors,

Inc., dba CED Power (“CED”) moves to continue the Rule 16 conference presently set for April

16, 2019 at 10:00 a.m. Undersigned counsel certifies according to LR 7.1 that counsel for all

parties agree to, or do not oppose, this motion.

            In light of the pending Motion to Dismiss from The New IEM, the pending Motion for a

Temporary Restraining Order, and today’s order reassigning this case to Judge Mosman, the

parties have agreed that a 30-day continuance of the Rule 16 hearing is warranted.



///



///


PAGE 2 – UNOPPOSED MOTION FOR CONTINUANCE OF RULE 16 CONFERENCE

                                                      SCOTT  HOOKLAND LLP
                                                                        L A W Y E R S
                     Mailing Address: Post Office Box 23414, Tigard, Oregon 97281  Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                       Telephone: 503-620-4540  Facsimile: 503-620-4315
         Case 3:18-cv-01905-MO                           Document 60                     Filed 04/12/19                    Page 3 of 3




       Wherefore, CED respectfully requests that this court continue the Rule 16 conference to a

date and time convenient for the court that is after May 16, 2019.

DATED this 12th day of April, 2019.


                                                                                 SCOTT◆HOOKLAND LLP

                                                                                 /s/ Bob L. O’Halloran, Jr.
                                                                                 Bob L. O'Halloran, Jr., OSB#134437
                                                                                 bob@scott-hookland.com
                                                                                 Douglas R. Hookland, OSB #872583,
                                                                                 Trial Attorney
                                                                                 drh@scott-hookland.com
                                                                                 Of Attorneys for Use Plaintiff and Third-
                                                                                 Party Plaintiff Consolidated Electrical
                                                                                 Distributors, Inc., dba CED Power 




PAGE 3 – UNOPPOSED MOTION FOR CONTINUANCE OF RULE 16 CONFERENCE

                                                  SCOTT  HOOKLAND LLP
                                                                    L A W Y E R S
                 Mailing Address: Post Office Box 23414, Tigard, Oregon 97281  Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                   Telephone: 503-620-4540  Facsimile: 503-620-4315
